678 S.E.2d 238 (2009)
EVERGREEN CONSTRUCTION COMPANY, INC.
v.
CITY OF KINSTON, a North Carolina municipality, and the City of Kinston City Council.
No. 33P09.
Supreme Court of North Carolina.
June 17, 2009.
James P. Cauley, Wilson, for City of Kinston.
*239 Robert Hornik, Chapel Hill, for Evergreen Construction.

ORDER
Upon consideration of the petition filed on the 20th of January 2009 by Respondent in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
Denied by order of the Court in conference, this the 17th of June 2009.